DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 21 have been entered into the record.
Response to Amendment
The amendments to the specification and abstract overcome the drawing and specification objections from the previous office action (1/27/2021).  The drawing and specification objections are withdrawn.
The amendment to claim 17 overcomes the claim objection from the previous office action (1/27/2021).  The claim objection from the previous office action is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (1/27/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.
The amendments to claim 17 overcome the 35 U.S.C. 101 rejection from the previous office action (1/27/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 6 and 9 thru 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended limitations of independent claims 1 and 9 have been addressed with new citations in Packwood-Ace and a new secondary 
Based on the amendments to the claims, there are new rejections recited below in this office action.  The rejections are prior art rejections (claims 1 thru 6 and 9 thru 14) and 112(b) rejections (claims 17 thru 21).
Claim Objections
Claim 17 is objected to because of the following informalities:  The limitations "periodically determining a driving environment associated with the ADV" (line 5 and lines 14 and 15), and "collecting a first set of driving statistics data for the.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 thru 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a driving environment” in line 14, while earlier in the claim “a driving environment” is also recited in line 5.  It is unclear if this is a new driving environment or the same driving environment.  The examiner assumes it is the same driving environment for continued examination.
Claim 17 recites “a first set of driving statistics data” in line 16, while earlier in the claim “a first set of driving statistics data” is also recited in line 6.  It is unclear if this is a new first set of driving statistics data or the same first set of driving statistics data.  The examiner assumes it is the same first set of driving statistics data for continued examination.
Claim 17 recites “a predetermined period of time” in line 16, while earlier in the claim “a predetermined period of time” is also recited in line 4.  It is unclear if this is a new predetermined period of time or the same predetermined period of time.  The examiner assumes it is the same predetermined period of time for continued examination.
Claim 17 recites “a plurality of command calibration tables” in lines 18 and 19, while earlier in the claim “a plurality of command calibration tables” is also recited in lines 11 and 12.  It is unclear if this is a new plurality of command calibration tables or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3, 5, 9 thru 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packwood-Ace Patent Application Publication Number 2016/0214608 A1 in view of Zhu Patent Application Publication Number 2018/0203450 A1.
Regarding claims 1 and 9 Packwood-Ace teaches the claimed computer implemented method for operating an autonomous driving vehicle (ADV), and the claimed non-transitory machine readable medium having instruction stored and executed by a processor to perform operations, a program and method P[0002], a method of controlling a vehicle P[0068], the program for a control unit causes the control unit to carry out the method P[0069], and the vehicle may be full automated driving P[0085], the method/operations comprising:

the claimed periodically determining a driving environment associated with the ADV, “monitoring of the environment 25 is continuous and as the vehicle 10 progresses, the system 90 continues to assess the environment” P[0093];
the claimed collecting a first set of driving data for the predetermined period of time while the ADV is driving in the determined driving environment, determine a new appropriate vehicle speed ahead of a threshold at which a new legal speed limit applies and is arranged to cause the vehicle to accelerate or decelerate at a ramp rate determined in dependence upon the environmental and/or situational status of the vehicle as determined by the system such that the actual vehicle speed matches the new vehicle cruise speed, at a time gap relative to the new legal speed limit threshold dependent upon the relative time at which the new legal speed limit is determined and a new appropriate vehicle speed is determined and in dependence upon the starting 
the claimed performing a lookup operation in a selected command calibration table based on the current speed and target acceleration to locate an entry that matches the speed and acceleration, “The control unit 82 is structured and arranged to monitor (i.e. receive data signals relating to) one or more current vehicle status parameters.  The one or more current vehicle status parameters in this illustrated arrangement include, but not necessarily exclusively: the actual vehicle driving speed (c.f. "vehicle cruise speed" which is a parameter that is the target speed the CC system 90 is aiming to maintain) and the status of a mechanism for autonomous adjustment of the vehicle driving speed.” P[0087], “The control unit 82 is structured and arranged to automatically select a current driving control profile in dependence upon the environmental and/or situational status of the vehicle 10 as determined by the system 90.” P[0090], “the acceleration and deceleration ramp rates may be provided in the form of an algorithm, tuning map or look-up table” P[0091], wherein the claimed selected command calibration table is one of a plurality of command calibration tables that have been preconfigured, “a series of three current driving control profiles are available for selection (in dependence upon the environmental and/or situational status of the vehicle 10 as determined by the system 90), which each comprise a different acceleration and deceleration ramp rate or tuning map.  A first current driving control profile having a first tuning map for acceleration and a first tuning map for deceleration corresponds to a first environmental and/or situational status of the vehicle 10; a second current driving 
the claimed obtaining a control command from the matching entry of the selected command calibration table, as an example, the third current driving control profile is selected P[0093]; and 
the claimed issuing the control command to the ADV to control the ADV to reach the target acceleration, the third acceleration tuning map (see FIG. 2C) is adopted for changing speed P[0093].
Packwood-Ace does not explicitly recite the claimed current speed of the ADV is used for the receiving and performing steps, but 1) the determination and processing of a current vehicle speed is common and well known in the art, 2) Packwood-Ace teaches, “constantly receiving a data signal of actual vehicle speed” P[0088], and 3) Packwood-Ace does use the vehicle speed to determine the acceleration profile P[0095].  Zhu teaches capturing speeds of an autonomous driving vehicle as part of driving statistics in response to a series of speed control commands (throttle, brake commands) at different points in time represented by command cycles, for each of the command cycles, calculating a first speed changing rate (an actual speed changing rate such as acceleration or deceleration) based on the speeds of the autonomous driving vehicle at different points in time (P[0057], Figure 8 steps 810 and 802)  The use of the 
Packwood-Ace does not explicitly teach the claimed driving statistics data, but does collect information about the driving environment P[0051] and P[0093].  Zhu teaches, “The collected data, also referred to as driving statistics data, may be a time-series data that contains timestamps, current vehicle speeds, and current throttle/brake commands.  The current acceleration or deceleration may be derived from the collected data.” P[0017], “Driving statistics data 313 includes speed control commands (e.g., throttle, brake commands) issued at different points in time and speeds of the vehicles captured and recorded at different points in time in response to the speed control commands.” P[0044], and “The driving statistics may include information concerning the driving commands (e.g., throttle, brake, or steering command), the time of issuing such driving commands, vehicle behaviors at different points in time (e.g., in response to the driving commands), and/or a response of the vehicle derived from the vehicle behaviors at different points in time.” P[0046].  The driving statistics data of Zhu would be part of the environmental and/or situational status determination of Packwood-Ace.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control using acceleration profiles of Packwood-Ace with the driving statistics related to speed, driving commands, time of commands, and vehicle behaviors of Zhu in order to be safer for the current environmental conditions (Zhu P[0083]) and to improve safety and improve driver adherence to legal speed limits (Zhu P[0084]).
Regarding claims 2 and 10 Packwood-Ace teaches the claimed each command calibration table is associated with a predetermined driving environment, a control unit  selects a driving control profile in dependence upon a determination by the system of an environmental and/or situational status of the vehicle P[0009], the claimed driving environment includes a weather condition indicating whether a road that the ADV is driving is wet or dry, the environmental and vehicle situation includes determining the vehicle 10 is being cruise controlled in a rainy atmosphere 25 or in a sunny, dry environment 27 (Figure 1 and P[0092]), the claimed driving environment includes a road surface condition, “Monitoring of the environment 25 in which the vehicle 10 is being driven optionally includes monitoring of weather conditions and/or road quality and conditions, optionally to determine a friction value (a mu number for the road surface).” P[0089], and the claimed driving environment includes tire pressure representing a current load condition of the ADV, the system determines a situational status of the vehicle by consideration of data signals for whether the tire pressure of one or more or all of the front and/or rear tires is above or below a threshold pressure range (P[0024], P[0025]), and monitoring of the situation of the vehicle 10 includes monitoring of factors that indicate whether the vehicle 10 is heavily laden P[0089].
Regarding claims 3 and 11 Packwood-Ace teaches the claimed each of the plurality of command calibration tables corresponds to a unique combination of weather conditions, a roughness of a road surface and the tire pressure, “The received situational data is examined and quantified and in dependence upon a combination of the quantified environmental and situational status, the cruise control system 90 can select and adopt an appropriate current driving control profile for use in managing the 
Regarding claims 5 and 13 Packwood-Ace teaches the claimed method of claim 1 and the medium of claim 9 (see above), further comprising:
the claimed selecting one of the plurality of command calibration tables as the selected command calibration table based on the driving environment for one of a plurality of driving environment settings, “The control unit 82 is structured and arranged to automatically select a current driving control profile in dependence upon the environmental and/or situational status of the vehicle 10 as determined by the system 90.  The current driving control profile is adopted by the cruise control system 90 for a given period and in the present embodiment, is selected from a limited range of current driving control profile options.  In difficult driving conditions, the cruise control system 90 is configured to adopt a more conservative or cautious driving profile, whereas in good driving conditions, the cruise control system 90 is configured to adopt a more confident driving profile.  In between the two extremes one or more other current driving control profiles are available for selection by the control unit 82 of the system 90.” P[0090].
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packwood-Ace Patent Application Publication Number 2016/0214608 A1 and Zhu Patent Application Publication Number 2018/0203450 A1 as applied to claims 1 and 9 above, and further in view of Kashiwagi et al Patent Application Publication Number 2017/0329334 A1.
Regarding claims 4 and 12 Packwood-Ace does not teach the claimed each of the plurality of command calibration tables is created based on driving statistics .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packwood-Ace Patent Application Publication Number 2016/0214608 A1 and Zhu Patent Application Publication Number 2018/0203450 A1 as applied to claims 1, 5, 9 and 13 above, and further in view of Zhu et al Patent Application Publication Number 2018/0330173 A1.
Regarding claims 6 and 14 Packwood-Ace does not teach the claimed first and second execution threads, but execution threads are interpreted as method steps or .
Allowable Subject Matter
Claims 7, 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim(s) including all of the limitations of the base claim and any intervening claims.
Claims 17 thru 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitations of claim 7 combined with the claim 1 and 5 limitations.  Similar limitations include claim 15 combined with claims 9 and 13, and independent claim 17.  A further reason for indication of allowable subject matter will be presented following any amendments to the claims, depending upon the content of the claim limitations and amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DALE W HILGENDORF/Primary Examiner, Art Unit 3662